Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Katou (JP 2015/106033 A, published 08 Jun. 2015, hereinafter Katou) in view of Horiuchi et al. (JP 2006/051668 A, published 23 Feb. 2006, hereinafter Horiuchi) and further in view of Hasegawa (JP 2009/133880 A, published 18 Jun. 2009, hereinafter Hasegawa) and further in view of Ota et al. (JP 2012/078541 A, published 19 Apr. 2012, hereinafter Ota) and evidence provided by Lucas (“What is visible light?”, Live Science, published 30 Apr. 2015, hereinafter Lucas).
Regarding claims 1-12 and 17-18, Katou teaches an optical film obtained by laminating a hard coat layer B (interlayer) and a hard coat layer A (hard coat layer) sequentially on one surface of a transparent base material, with the hard coat layer B (interlayer) having a refractive index of 1.50 to 1.60 (Abstract).  Katou teaches that the optical film is used for the purpose of protecting the surface of a display, for example, a liquid crystal display or a CRT display 
Katou teaches that the refractive index of the hard coat layer B should be between 1.50 and 1.60, depending on the refractive indices of the transparent substrate and the hard coat layer A (hard coat), otherwise interference fringes are visually recognized (paragraph 0043).
Katou does not teach that the transparent substrate (base material) contains aramid, the refractive index of the transparent substrate (base material) and its difference at 435 and 610 nm, the hard coat layer A (hard coat) contains a polymer with a monomer having a fluorene skeleton, nor the peak intensity PV value of his film.
Horiuchi teaches a colorless transparent aromatic polyamide film for optical displays (Abstract), and the aromatic polyamide had a refractive index of 1.64 (paragraphs 0075-0077).
Given that Katou and Horiuchi are drawn to optical films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the aromatic polyamide film of Horiuchi as the base material in the optical film of Katou.  Since Katou and Horiuchi are both drawn to optical films, one of ordinary skill in the art would have a reasonable expectation of success in using the aromatic polyamide film of Horiuchi in the optical film of Katou.  Further, Horiuchi teaches that his polyamide film is excellent in heat resistance, mechanical properties, and light transmission in the visible light region (paragraph 0102).

Given that Katou, Horiuchi, and Hasegawa are drawn to optical films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hard coating resin of Hasegawa as the radiation curable resin of the hard coat layer A (hard coat) of the optical film of Katou in view of Horiuchi.  Since Katou, Horiuchi, and Hasegawa are all drawn to optical films, one of ordinary skill in the art would have a reasonable expectation of success in using the hard coating resin of Hasegawa in the hard coat layer A (hard coat) in the optical film of Katou in view of Horiuchi.  Further, Hasegawa teaches that his resin imparts excellent hard-coating properties (paragraph 0001).
As presented above, Katou teaches that the refractive index of the hard coat layer B (interlayer) should be between 1.50 and 1.60, Horiuchi teaches the aromatic polyamide (base material) had a refractive index of 1.64, Hasegawa teaches the refractive index of his hard coat is 1.598-1.611, the difference in refractive indices between the interlayer and the hard coat layer is -0.111 (1.50-1.611) to 0.002 (1.60-1.598), between the base material and the interlayer is 0.04 (1.64-1.6) to 0.14 (1.64-1.5), and between the base material and the hard coat layer is 0.029 (1.64-1.611) to 0.131 (1.64-1.509).
Katou, Horiuchi, and Hasegawa do not disclose the wavelengths at which these refractive indices were measured.  As evidenced by Lucas, the wavelength of visible light falls between 380 and 740 nm (page 1, last paragraph).

Ota teaches an optical film with a PV value of 0.006 or less (Abstract and paragraph 0080).  
Given that Katou, Horiuchi, Hasegawa, and Ota are drawn to optical films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve a low PV value as taught by Ota for the optical film of Katou in view of Horiuchi and further in view of Hasegawa.  Since Katou, Horiuchi, Hasegawa, and Ota are all drawn to optical films, one of ordinary skill in the art would have a reasonable expectation of success in achieving a low PV value for the optical film of Katou in view of Horiuchi and further in view of Hasegawa.  Further, Ota teaches that the PV value is related to the unevenness of the refractive index across an interface is related to the unevenness of the refractive index across an interface and that the unevenness is suppressed (paragraph 0082), which prevents impairment in visibility and image quality (paragraph 0003).
It is the examiner’s position that given that the aromatic polyamide of Katou in view of Horiuchi and further in view of Hasegawa and further in view of Ota is the same composition as 
Regarding claims 13-16, Katou in view of Horiuchi and further in view of Hasegawa and further in view of Ota teach the elements of claims 1-4.
Katou in view of Horiuchi and further in view of Hasegawa and further in view of Ota does not disclose the folding resistance of his optical film.
However, it is the examiner’s position that given the optical film of Katou in view of Horiuchi and further in view of Hasegawa and further in view of Ota has the same layered structure with each layer of the same composition as the optical film of the claimed invention, the optical film of Katou in view of Horiuchi and further in view of Hasegawa and further in view of Ota would inherently have the folding endurance as the claimed invention, and therefore, would fall within the claimed range for folding endurance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Angiolini et al. (US Patent Application 2006/0217521 A1, published 28 Sep. 2006) teaches an optical film with polymers comprising fluorene-skeleton monomers.  Angiolini et al. (US Patent Application 2006/0257512 A1, published 16 Nov. 2006) teaches an optical film with polymers comprising bisphenol fluorene monomers.  Maekawa et al. (US Patent Application 2007/0243364 A1, published 18 Oct. 2007) teaches an acrylic resin with folding resistance.  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.